               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

JERIMIAH LEE VANCE,                 )
                                    )
                Petitioner,         )                 8:18CV278
                                    )
          v.                        )
                                    )
STATE OF NEBRASKA,                  )                   ORDER
                                    )
                Respondent.         )
                                    )


    IT IS ORDERED that Petitioner’s Motion for Copies (filing no. 14) is denied.

    DATED this 19th day of November, 2018.

                                   BY THE COURT:

                                   s/ Richard G. Kopf
                                   Senior United States District Judge
